DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/03/2021, has been entered and are carefully considered. 
Claims 1-2, 8, 15-16 have been amended, claim 9 has been cancelled and claims 1-8, 10-20 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Yang et al. (US 20190058516 A1), in view of Baldemair et al (US 2019/0215831). 
	 Regarding claim 1, 15, Yang disclose an apparatus/method (UE, Fig. 13,  [0137]), comprising:
a non-transitory memory storage comprising instructions (processor 122, memory 124, stores information related to operations, Fig. 13,  [0137]); and one or more processors coupled with the memory storage (hardware, firmware, software; software code stored in the memory, [0140] – [0141]) wherein the one or more processors are configured to execute the instructions to control cause the apparatus to:
 	receive user equipment-specific downlink control information (UE-specific DCI) from a base station, wherein the UE-specific DCI comprises use flag information (“Formats 0 and 1A have the same size and are discriminated from each other by a flag in a message”,  [0050]; it’s noted that format 0 is for uplink and format 1A is for downlink) which indicates a use configuration status of a flexible resource in at least one slot ( “a base station directly sets a static DL resource having a specific period to a UE and the base station/UE may operate based on the static DL resource”,  [0105];  “the default configuration, the UE can be configured to perform BD on the UE-specific DCI in every specific unit time period (e.g., a subframe, a slot, or a time period configured by the number of symbols corresponding to a divisor of the total number of symbols within a subframe),  [0109] – [0110] ); and configure, according to the use configuration status, the flexible resource ( “when a DL/UL resource is configured, DL/UL can be dynamically changed for the remaining resources (i.e., flexible DL/UL resource, a dynamic resource)”, Fig. 12, [0116]). 
	Yang doesn’t explicitly teach that the DCI further comprise a quantity of aggregated slots. 
	Baldemair teaches that the DCI further comprise a quantity of aggregated slots ([0062], “The remaining two bits indicate the number of aggregated slots, in this example they indicate 1 to 4 aggregate slots; Also see Table 1).
	At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Baldemair in the system disclosed by Yang for the purpose of reducing signaling overhead for time-domain resource allocation in slot aggregation (see paragraph 0054 and 0057 of Baldemair).  

 	Regarding Claim 2, 16, Yang in view of Baldemair disclose the apparatus according to claim 1, Yang further teaches the one or more processors are further configured to execute the instructions to cause the apparatus to: obtain, according to the use flag information, the use configuration status  (“Formats 0 and 1A have the same size and are discriminated from each other by a flag in a message”,  [0050]).  

 	Regarding Claim 3, 17, Yang in view of Baldemair discloses the apparatus according to claim 1, Yang further discloses that  the use configuration status is a use-disabled state, and wherein to cause the apparatus to configur(  “When the CIF is disabled, each DL CC can transmit only a PDCCH that schedules a PDSCH corresponding to the DL CC without a CIF according to LTE PDCCH rule (non-cross-CC scheduling)”, [0093]). 

 	Regarding Claim 4, Yang in view of Baldemair discloses the apparatus according to claim 3, Yang further discloses that the communication is scheduled by the UE-specific DCI ( “the timing/period at which BD is performed on the UE-specific DCI can be configured by a base station at appropriate timing (after initial access)”, [0109]). 
 
 	Regarding Claim 5, 18, Yang in view of Baldemair discloses the apparatus according to claim 1, Yang further disclose that the use configuration status is a use-enabled state, and wherein to control the apparatus to configure, according to the use configuration status, the flexible resource, the one or more processors are further configured to execute the instructions to: configure, according to the use-enabled state, the apparatus to perform communication on the flexible resource ( “When the CIF is enabled through UE-specific (or UE-group-specific or cell-specific) higher layer signaling, a specific CC (e.g. DL CC A) can transmit not only the PDCCH that schedules the PDSCH of DL CC A but also PDCCHs that schedule PDSCHs of other DL CCs using the CIF”,  [0093]). 

	Regarding Claim 6, 19, Yang in view of Baldemair discloses the apparatus according to claim 5, Yang further discloses that the communication is scheduled by the UE-specific DCI (“the timing/period at which BD is performed on the UE-specific DCI can be configured by a base station at appropriate timing (after initial access)”, [0109]). 

 	Regarding Claim 7, 20, Yang in view of Baldemair discloses the apparatus according to claim 5, Yang further discloses that the UE-specific DCI indicates that the flexible resource is an uplink resource, and wherein to configure the apparatus to perform communication on the flexible resource, the one or more processors are configured to execute the instructions to: configure the apparatus to send uplink data on the flexible resource (“DL/UL can be dynamically changed for the remaining resources (i.e., flexible DL/UL resource, a dynamic resource)”,  [0116], “UL data transmission resource”, Fig. 12, ([0119] – [0120]). 

 	Regarding Claim 8, Yang discloses an apparatus (“BS”, Fig. 13,  [0137]), comprising: a non-transitory memory storage comprising instructions; and one or more processors coupled with the memory storage (“processor 112”, “memory 114”,  [0173], [0140), wherein the one or more processors are configured to execute the instructions (“Software code may be stored in a memory unit and executed by a processor”, [0140] – [0141) to cause the apparatus to: 
“Formats 0 and 1A have the same size and are discriminated from each other by a flag in a message”,  [0050]; it’s noted that format 0 is for uplink and format 1A is for downlink) which indicates a use configuration status of a flexible resource in at least one slot ( “a base station directly sets a static DL resource having a specific period to a UE and the base station/UE may operate based on the static DL resource”,  [0105];  “the default configuration, the UE can be configured to perform BD on the UE-specific DCI in every specific unit time period (e.g., a subframe, a slot, or a time period configured by the number of symbols corresponding to a divisor of the total number of symbols within a subframe”,  [0109] – [0110]), flexible DL/UL resource)”, Fig. 12, [0116]); and send the UE-specific DCI to user equipment) (“base station can directly set a static DL resource having a specific period including UE-common control transmission to the UE”, “UE-specific DCI)”,  [0107] – [0108]).   
Yang doesn’t explicitly teach that the DCI further comprise a quantity of aggregated slots. 
	Baldemair teaches that the DCI further comprise a quantity of aggregated slots ([0062], “The remaining two bits indicate the number of aggregated slots, in this example they indicate 1 to 4 aggregate slots; Also see Table 1).
	At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Baldemair in the system disclosed by Yang for the purpose of reducing signaling overhead for time-domain resource allocation in slot aggregation (see paragraph 0054 and 0057 of Baldemair).  

Regarding Claim 10, Yang in view of Baldemaire disclose the apparatus according claim 8, Yang further teaches that the use configuration status is a use-disabled state which indicates that performing communication on the flexible resource is prohibited (“When the CIF is disabled, each DL CC can transmit only a PDCCH that schedules a PDSCH corresponding to the DL CC without a CIF according to LTE PDCCH rule (non-cross-CC scheduling)”, [0093]). 

 	Regarding Claim 11, Yang in view of Baldemaire disclose the apparatus according claim 10, Yang further teaches that the communication is scheduled by the UE-specific DCI (“the timing/period at which BD is performed on the UE-specific DCI can be configured by a base station at appropriate timing (after initial access)”, [0109]). 

 	Regarding Claim 12, Yang in view of Baldemaire disclose the apparatus according claim 8, Yang further teaches that the use configuration status is a use-enabled state which indicates that performing communication on the flexible resource is configured (“When the CIF is enabled through UE-specific (or UE-group-specific or cell-specific) higher layer signaling, a specific CC (e.g. DL CC A) can transmit not only the PDCCH that schedules the PDSCH of DL CC A but also PDCCHs that schedule PDSCHs of other DL CCs using the CIF”,  [0093]). 

 	Regarding Claim 13, Yang in view of Baldemaire disclose the apparatus according claim 12, Yang further teaches that the communication is scheduled by the UE-specific DCI (“the timing/period at which BD is performed on the UE-specific DCI can be configured by a base station at appropriate timing (after initial access)”,  [0109]). 

 	Regarding Claim 14, Yang in view of Baldemaire disclose the apparatus according claim 12, Yang further teaches that the UE-specific DCI indicates that the flexible resource is an uplink resource (“DL/UL can be dynamically changed for the remaining resources (i.e., flexible DL/UL resource, a dynamic resource)”,  [0116], “UL data transmission resource”, Fig. 12,  [0119 – [0120]).  
 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                   

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-272-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411